Exhibit 10.1
EXECUTION VERSION


DEED OF IRREVOCABLE UNDERTAKING - SHAREHOLDER



To:
Marsh & McLennan Companies, Inc.

1166 Avenue of the Americas,
New York, New York 10036-2774
    
AND
MMC Treasury Holdings (UK) Limited (the “Offeror”)
1 Tower Place West
Tower Place
London
EC3R 5BU
    
AND
Jardine Lloyd Thompson Group plc (the "Company")
The St Botolph Building
138 Houndsditch
London
EC3A 7AW


18 September 2018
Dear Sirs -
Offer for Jardine Lloyd Thompson Group plc
We understand that the Offeror is considering the Acquisition substantially on
the terms and conditions set out or referred to in a draft of the announcement
announcing the Acquisition to be issued by the Offeror pursuant to Rule 2.7 of
the City Code on Takeovers and Mergers (the “Code”) (the “Announcement”), and/or
on such other terms and conditions as may be required by the Code and/or the
requirements of the Financial Conduct Authority acting in its capacity as the UK
Listing Authority (the “UKLA”) and the London Stock Exchange plc (the “London
Stock Exchange”) or any other relevant securities exchange and/or as are
customarily included in offers made under the Code.
All references in this undertaking to the “Acquisition” shall:
(i)
mean the proposed acquisition by or on behalf of the Offeror or any of its
subsidiaries of the shares in the Company in accordance with the Announcement
(at a price of £19.15 in cash per share, subject to the terms and conditions of
the Announcement), which acquisition may be by way of takeover offer (within the
meaning of section 974 of the Companies Act 2006) (referred to in this
undertaking as the “Offer”) or a scheme of arrangement (under Part 26 of the
Companies Act 2006) (referred to in this undertaking as the “Scheme”) and, if
made by or on behalf of a subsidiary, all references to the “Offeror” shall be
deemed to include that subsidiary; and

(ii)
include any revision or variation in the terms of any acquisition as referred to
in paragraph (i) above which represents, in the reasonable opinion of MMC’s
financial advisers no diminution in the value of the Offer or Scheme (as the
case may be) to the shareholders of the Company.

This undertaking sets out the terms and conditions on which we will, if the
Acquisition is implemented by way of a Scheme, vote in favour of the Scheme or,
if the Acquisition is implemented by way of an Offer, accept the Offer.
1.
Warranties and undertakings

We irrevocably and unconditionally undertake, represent and warrant to the
Offeror that:
(i)
we are the beneficial owner of (or are otherwise able to control the exercise of
all rights attaching to, including voting rights and the ability to procure the
transfer of), and/or are the registered holder of, the number of ordinary shares
of 5p each in the capital of the Company set out in Schedule 1 to this
undertaking (the “Shares”, which expression shall include any other shares in
the Company issued after the date hereof and attributable to or derived from
such shares);

(ii)
we are not (and none of our affiliates are) interested in any shares or other
securities of the Company other than those of which details are set out in
Schedule 1 to this undertaking;

(iii)
we are able to transfer the Shares free from all liens, equities, charges,
encumbrances, options, rights of pre-emption, and any other third party rights
and interests of any nature;

(iv)
we shall not prior to the earlier of the Acquisition closing (or, if applicable,
becoming effective) or lapsing:

(a)
sell, transfer, charge, encumber, grant any option over or otherwise dispose of
or permit the sale, transfer, charging or other disposition or creation or grant
of any other encumbrance or option of or over all or any of such Shares or
interest in such Shares except under the Acquisition, or accept any offer in
respect of all or any of such Shares other than the Offer or vote in favour of
any scheme of arrangement in respect of the Shares other than the Scheme; or

(b)
(other than pursuant to the Acquisition) enter into any agreement or arrangement
or permit any agreement or arrangement to be entered into or incur any
obligation or permit any obligation to arise:

(I)
in relation to, or operating by reference to, shares or other securities of the
Company; or

(II)
to do all or any of the acts referred to in paragraph 1(iv)(a) above; or

(III)
which would or might preclude us from complying with our obligations under
paragraphs 2 or 3,

and references in this paragraph 1(iv) to any agreement, arrangement or
obligation shall include any such agreement, arrangement or obligation whether
or not subject to any conditions or which is to take effect upon or following
the Acquisition closing (or, if applicable, becoming effective) or lapsing or
upon or following this undertaking ceasing to be binding or upon or following
any other event;
(v)
prior to the earlier of the Acquisition closing (or, if applicable, becoming
effective) or lapsing, we shall not, without the consent of the Offeror, convene
or requisition, or join in convening or requisitioning, any general or class
meeting of the Company;

(vi)
prior to the earlier of the Acquisition closing (or, if applicable, becoming
effective) or lapsing and with the exception of the Shares, we will not acquire
any shares or other securities of the Company (or any interest therein) unless
any such shares, securities or interests that are acquired by us are included in
the expression “Shares” for the purposes of this undertaking; and

(vii)
we have full power and authority and the right (free from any legal or other
restrictions), and will at all times continue to have all relevant power and
authority and the right, to enter into and perform our obligations under this
undertaking in accordance with their terms.

2.
Scheme

Subject to your announcing by 5.00 p.m. (London time) on 18 September 2018 (or
such later date as the Company and the Offeror may agree) a firm intention to
make an offer to the shareholders of the Company pursuant to rule 2.7 of the
Code in order to implement the Acquisition, we irrevocably and unconditionally
undertake, if the Acquisition is implemented by way of the Scheme, to the
Offeror that:
(i)
we shall exercise, or, where applicable, procure the exercise of, all voting
rights attaching to the Shares to vote in favour of any resolution (whether or
not amended and whether put on a show of hands or a poll) which is proposed at
any general meeting of the Company (including any adjournment thereof) (“General
Meeting”) or at any meeting of holders of shares in the Company convened by a
Court (including any adjournment thereof) (“Court Meeting”) which is necessary
to implement the Acquisition;

(ii)
we shall exercise, or, where applicable, procure the exercise of, all voting
rights attaching to the Shares to vote against any resolution (whether or not
amended and whether put on a show of hands or a poll) which is proposed at any
General Meeting or any Court Meeting which is reasonably likely to impede or
frustrate the Acquisition in any way (which shall include any resolution to
approve a scheme of arrangement relating to the acquisition of any shares in the
Company by a third party);

(iii)
we shall exercise, or, where applicable, procure the exercise of, all rights
attaching to the Shares to requisition or join in the requisitioning of any
general meeting of the Company for the purposes of voting on any resolution
referred to under paragraph 2(i) above, or to require the Company to give notice
of any such meeting, only in accordance with the Offeror’s instructions;

(iv)
for the purpose of voting on any resolution referred to under paragraph 2(i) and
(ii) above, we shall, if required by the Offeror, execute any form of proxy
required by the Offeror appointing any person nominated by the Offeror to attend
and vote at the relevant meetings;

(v)
without prejudice to paragraph 2(iv), and in the absence of any such requirement
by the Offeror, we shall after the posting of the circular to be sent to
shareholders of the Company containing an explanatory statement in respect of
the Scheme (the “Scheme Document”) (and without prejudice to any right we have
to attend and vote in person at the Court Meeting and the General Meeting to
implement the Acquisition), return, or procure the return of, if applicable, the
signed forms of proxy enclosed with the Scheme Document (completed and signed
and voting in favour of the resolutions to implement the Acquisition) in
accordance with the instructions printed on those forms of proxy and, if
applicable, in respect of any Shares held in uncertificated form, take or
procure the taking of any action which may be required by the Company or its
nominated representative in order to make a valid proxy appointment and give
valid proxy instructions (voting in favour of the resolutions to implement the
Acquisition), as soon as possible and in any event within seven days after the
posting of the Scheme Document; and

(vi)
we shall not revoke the terms of any proxy executed or returned in accordance
with paragraphs 2(iv) and (v), either in writing or by attendance at any General
Meeting or Court Meeting or otherwise.

3.
Offer

Subject to your announcing by 5.00 p.m. (London time) on 18 September 2018 (or
such later date as the Company and the Offeror may agree) a firm intention to
make an offer to the shareholders of the Company pursuant to rule 2.7 of the
Code in order to implement the Acquisition, we irrevocably and unconditionally
undertake, if the Acquisition is implemented by way of the Offer, to the Offeror
that:
(i)
upon the Offer being made, we will be able to accept or, where applicable,
procure the acceptance of the Offer in respect of the Shares and to transfer the
Shares free from all liens, equities, charges, encumbrances, options, rights of
pre-emption and any other third party rights and interests of any nature and
together with all rights now or hereafter attaching or accruing to them,
including voting rights and the right to receive and retain in full all
dividends of any nature and other distributions (if any) where any such
distribution is declared, made or paid on or after the date on which the Offer
becomes unconditional in all respects;

(ii)
we shall as soon as possible and in any event within seven days after the
posting of the formal document containing the Offer (the “Offer Document”) (or,
in respect of any shares allotted to us after the posting of the Offer Document,
within seven days of such allotment) duly accept or procure acceptance of the
Offer in accordance with its terms in respect of the Shares and, in respect of
any Shares held in certificated form, shall forward the relevant share
certificate(s) to the Offeror or its nominated representative (or a form of
indemnity acceptable to the directors of the Company in respect of any lost
certificate(s)) at the time of acceptance and, in respect of any Shares held in
uncertificated form, shall take any action which may be set out in the Offer
Document to effect the acceptance of the Offer and transfer to you of the
Shares;

(iii)
notwithstanding that the terms of the Offer Document will confer rights of
withdrawal on accepting shareholders, we shall not withdraw any acceptance of
the Offer in respect of the Shares or any of them and shall procure that no
rights to withdraw any acceptance in respect of such Shares are exercised;

(iv)
the Shares shall be acquired by the Offeror on the Acquisition closing free from
all liens, equities, charges, encumbrances, options, rights of pre-emption and
any other third party rights and interests of any nature and together with all
rights now or hereafter attaching or accruing to them, including voting rights
and the right to receive and retain in full all dividends of any nature and
other distributions (if any) where any such distribution is declared, made or
paid on or after the date on which the Offer becomes unconditional in all
respects; and

(v)
on your reasonable request, we shall promptly supply you with all information at
our disposal required by you in connection with the Offer in order for you to
comply with the Code and the rules and requirements of the UKLA, the London
Stock Exchange, the Panel on Takeovers and Mergers, the Companies Act 2006 and
any legal or regulatory requirements and promptly notify you in writing of any
material change in the accuracy or import of any information previously supplied
to you by us.

4.
Miscellaneous

(i)
The obligations and provisions set out in this undertaking apply equally to the
persons from whom we are to procure votes in respect of the Shares in favour of
the resolutions to implement the Acquisition pursuant to paragraph 2(i) above or
acceptance of the Offer pursuant to the terms of paragraph 3(i) above (as the
case may be) and we shall procure the observance by such persons of the terms
hereof as if they were each specifically a party hereto.

(ii)
We consent to the issue of an announcement incorporating references to us and to
this undertaking substantially in the terms set out in the Announcement. We
understand that, if the Acquisition proceeds, this undertaking will be made
available for inspection during the offer period (as defined in the Code) and
that particulars of it will be contained in the Scheme Document or the Offer
Document (as the case may be). We undertake to provide you, on your reasonable
request, with all such further information in relation to our interest and that
of any person connected with us as you may require in order to comply with the
rules and requirements of the UKLA, the London Stock Exchange, the Panel on
Takeovers and Mergers and the Companies Act 2006 and any other legal or
regulatory requirements for inclusion in the Scheme Document or the Offer
Document (as the case may be), or any other document required in connection with
the Acquisition.

(iii)
This undertaking shall not oblige the Offeror to announce or proceed with the
Acquisition but shall cease to have any effect:

(a)
if the Offeror shall not have announced a firm intention to proceed with the
Acquisition pursuant to rule 2.7 of the Code by 5.00 p.m. (London time) on 18
September 2018 (or such later date as the Company and the Offeror may agree);

(b)
if the Scheme Document or Offer Document (as the case may be) has not been
posted within 28 days of the issue of the Announcement (or within such longer
period as the Offeror, with the consent of the Panel on Takeovers and Mergers,
determines), provided that if the Acquisition was initially being implemented by
way of a Scheme and the Offeror elects to exercise its right to implement the
Acquisition by way of an Offer, or vice versa, the time period in this paragraph
(b) shall be extended to refer to within 28 days of the issue of the press
announcement announcing the change in structure (or such other date for the
posting of the Offer Document or Scheme Document (as applicable) as the Panel
may require);

(c)
on the earlier of (I) the Long Stop Date (as defined in the Announcement); or
(II) the date on which the Acquisition (whether implemented by way of a Scheme
or an Offer) is withdrawn or lapses in accordance with its terms, provided that
this paragraph 4(iii)(c)(II) shall not apply where the Acquisition is withdrawn
or lapses as a result of the Offeror exercising its right to implement the
Acquisition by way of an Offer in accordance with the Code rather than by way of
a Scheme or vice versa; or

(d)
the Offeror announces, with the consent of the Panel on Takeovers and Mergers,
and before the Offer Document or Scheme Document is published, that it does not
intend to proceed with the Acquisition and no new, revised or replacement Offer
or Scheme (as applicable) is announced by the Offeror in accordance with rule
2.7 of the Code.

(iv)
Save to the extent that disclosure is required to comply with any applicable law
or regulation, we shall keep secret the possibility, terms and conditions of the
Acquisition and the existence and terms of this undertaking until the
Announcement is released. The obligations in this paragraph 4(iv) shall survive
termination of this undertaking.

(v)
We understand that the information you have given us in relation to the
Acquisition must be kept confidential until the Announcement is released or the
information has otherwise become generally available. To the extent any of the
information is inside information for the purposes of the Criminal Justice Act
1993 or the EU’s Market Abuse Regulation No 596/2014, we will comply with the
applicable restrictions contained therein on dealing in securities and
disclosing inside information.

(vi)
Any time, date or period mentioned in this undertaking may be extended by mutual
agreement but as regards any time, date or period originally fixed or extended,
time shall be of the essence.

(vii)
We agree that, if we fail to comply with any of the undertakings contained
herein, damages may not be an adequate remedy and accordingly the Offeror may be
entitled to the remedies of specific performance, injunction or other equitable
relief.

(viii)
This undertaking shall be governed by and construed in accordance with English
law. Any matter, claim or dispute, whether contractual or non-contractual,
arising out of or in connection with this undertaking is to be governed by and
determined in accordance with English law and shall be subject to the exclusive
jurisdiction of the English courts. We irrevocably submit and agree to submit to
the jurisdiction of the courts of England. We hereby waive (and agree not to
raise) any objection on the ground of forum non conveniens, or on any other
ground, to the jurisdiction of the courts of England.



554666910


We intend this undertaking to be a deed and execute and deliver it as a deed.


Signed as a deed by        )
JMH INVESTMENTS LIMITED    )    
acting by any director        )    /s/ Adam Keswick, Director
in the presence of:        )


/s/ Fiona Birrell____________        Signature of the witness
Fiona Birrell_______________        Name of the witness
Vistra Corporate Services Centre,
Wickhams Cay II, Road Town,
Tortola VG1110, British Virgin
Islands                    Address of the witness
Personal Assistant_______________    Occupation of the witness


                
Schedule 1
The Shares
Ordinary Shares
*Registered holder: JMH INVESTMENTS LIMITED
*Beneficial owner: JMH INVESTMENTS LIMITED
Number of shares: 87,974,158




